FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS RODRIGUEZ-MERIDA,                      No. 07-74579

               Petitioner,                       Agency No. A098-762-789

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Jose Luis Rodriguez-Merida, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006),

and we deny in part and dismiss in part the petition for review.

      The IJ denied Rodriguez-Merida’s asylum application as time-barred.

Rodriguez-Merida does not challenge this finding in his opening brief.

      Substantial evidence supports the BIA’s determination that Rodriguez-

Merida did not establish past persecution or a clear probability of future

persecution based on the mistreatment he and other family members suffered when

Rodriguez-Merida was a child. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.

1995); see also Hernandez-Ortiz v. Gonzales, 496 F.3d 1042, 1045-46 (9th Cir.

2002). We reject Rodriguez-Merida’s contention that the agency erred in failing to

take into consideration Rodriguez-Merida’s age at the time the events occurred

because the agency properly considered the harm to Rodriguez-Merida’s family

and Rodriguez-Merida’s age at the time. See Hernandez-Ortiz, 496 F.3d at 1045-

46.

      We lack jurisdiction to review Rodriguez-Merida’s contentions that he

suffered persecution as a member of a family-based social group and that he has a

derivative fear of future persecution through his daughter, because he failed to

exhaust these issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78


                                          2                                    07-74579
(9th Cir. 2004). Accordingly, Rodriguez-Merida’s withholding of removal claim

fails.

         Finally, Rodriguez-Merida failed to set forth any substantive argument

regarding the BIA’s denial of his CAT claim. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259 (9th Cir. 1996) (issues not supported by argument are deemed

waived).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                      07-74579